COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


 Cause Number:              01-15-00816-CV
 Trial Court Cause
 Number:                    13-CV-0293
 Style:                     The Landing Community Improvement Association
                            v Paul T. Young
 Date motion filed*:        November 13, 2017
 Type of motion:            Third Request for Extension to File Motion for Rehearing and En Banc Reconsideration
 Party filing motion:       Appellee, Paul T. Young
 Document to be filed:      Motion for Rehearing and En Banc Reconsideration

Is appeal accelerated?      Yes      No

 If motion to extend time:
          Original due date:                           September 22, 2017
          Number of previous extensions granted:       1, with no further extensions absent extraordinary circumstances
          Date Requested:                              December 1, 2017

Ordered that motion is:

             Granted
                    If document is to be filed, document due: December 1, 2017
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Terry Jennings
                        Acting individually          Acting for the Court

Panel consists of

Date: November 21, 2017